Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-12, 15-17 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Ristau (2017/0331325) discloses “a method for controlling a stand-alone modular microgrid unit, including: detecting connection between the microgrid unit and a first power source having a first capacity and a second power source having a second capacity larger than the first capacity; detecting a power demand of a load connected to the microgrid unit; in response to a total power demand from loads electrically connected to the microgrid unit falling below the first capacity, controlling the first power source to operate in a power supply mode and supplying power to the load; in response to the total power demand exceeding the first capacity, disconnecting the load from the microgrid unit, controlling the second power source to operate in a power supply mode, and in response to the second power source producing a threshold amount of power, electrically connecting the load to the microgrid unit and supplying power to the load”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836